IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

L. S. H.,                               NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5283

STATE OF FLORIDA,
DEPARTMENT OF CHILDREN
AND FAMILIES; A. P., Individual;
R. K. P., Individual; and T.P.,
Individual In Re: The Interest of D.
J. P. and N. G. P.,

     Respondents.
___________________________/

Opinion filed March 13, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Carrington Madison Mead, Jacksonville, for Petitioner.

Ward L. Metzger of Children’s Legal Services, Jacksonville; Kelley Schaeffer,
Guardian ad Litem Program, Sanford, for Respondents.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.